Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
                                           Detail Action 
1.	Claims 1-20 are presented for the examination. 
                        Claim Rejections - 35 USC § 101 

2.    35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.    Claims 1-13, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.

The claim(s) recite(s) using a model generated from an aggregation of parameter values for a plurality of host systems, predict an operational metric representing usage or performance of a shared resource due to a requester in a first host system of the plurality of host systems, the shared resource being outside of the plurality of host systems.

The limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other 
“Mental Processes” grouping of abstract ideas. See, “2019 Revised Patent Subject Matter Eligibility

Guidance” (2019 PEG), 84 Fed. Reg. 50 (January, 7, 2019); See also, “October 2019 Update: Subject Matter Eligibility”, available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf, and Appendix 1 available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_appl.pdf (specifically see Example 45 on page 18 and Example 46 on page 30). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element, namely that “the method is performed by one or more computing devices”. The one or more computing devices is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
4.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computing devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 3, 6, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20120239376) in view of Metsch (US 20190324799 A1).

As to claim 1,  Kraft teaches a model generated from an aggregation of parameter values for a plurality of host systems (processing benchmark workloads using a plurality of virtual machines to generate a plurality of traces, each trace including data corresponding to requests issued by a respective virtual machine operating in an isolated environment, storing the plurality of traces in one or more trace repositories, each trace repository provided as a computer-readable storage medium, selecting a trace from the plurality of traces stored in the one or more trace repositories, parameterizing a queuing model based on the trace, para[0004], ln 5-25), using, a model  predict an operational metric representing usage or performance of   resource due to a requester in a first host system of the plurality of host systems( The parameterized queuing model may be used to predict the effect of storage contention when multiple VMs are consolidated on the same virtualized server, para[0014], ln 16-26).
Kraft does not teaches resource as shared resource, the shared resource being outside of the plurality of host systems. However, Metsch teaches resource as shared resource, the shared resource being outside of the plurality of host systems (According to the method 100, for each of the determined shared resources a workload characteristic is predicted 120. Predicting 120 the workload characteristic may comprise predicting an impact of the computational process on the shared resource or on the load of the shared resource. For example, predicting 120 the workload characteristic comprises predicting at least one of a utilization or degree of utilization, latency, and a throughput of the shared resource, pretending the computational process would be performed on the shared resource, para[0021], ln 1-15/ FIG. 2 shows an example of a workload distribution device 200. The workload distribution device 200 for distributing at least one computational process amongst shared resources comprises a determination device 210, 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kraft with Metsch to incorporate the feature of resource as shared resource, the shared resource being outside of the plurality of host systems because this provides a need for improved concepts for distribution of computational tasks amongst shared resources.
As to claim 2, Kraft teaches wherein the requester is one of a plurality of requesters in the first host system, and the aggregation of parameter values is based on parameter values from each of the plurality of requesters in the host system (para [0004], ln 5-25).  
As to claim 3, Kraft teaches the requester is selected from among a virtual machine in the first host system, a storage volume in the first host system, or a program in the first host system (Issue events may specify that a request that has previously resided in the disk I/O schedule queue of the VM operating system has been sent to the driver, para [0030], ln 7-15). 
As to claim 6, Kraft teaches respective collection of buckets representing input/output (1/O) operations of different characteristics is associated with each corresponding host system of the plurality of host systems, and the model is generated further based on an aggregation of the collections of buckets representing I/O operations associated with the corresponding host systems (para [0029], ln 5-25).
As to claim 9, Kraft teaches input an aggregated parameter value for the requester into the model (FIG. 4 is a block diagram illustrating input and output parameters of an example simulation model 400 approximating a consolidated VM environment. Input parameters for simulation model 400 may include a request arrival trace 402 obtained from isolation benchmark experiments for each of the VMs considered in the consolidation scenario, para[0036], ln 1-8); and predict the operational metric representing the usage or performance of the shared resource due to the requester further based on inputting the aggregated parameter value for the requester into the model( the queuing model includes a merge value parameter that approximates a number of merged requests. In some examples, the merge value parameter is determined based on the trace. In some examples, parameterizing the queuing model includes executing an iterative search to estimate the merge value parameter, para [0007], ln 1-10).  
As to claim 11, Kraft teaches the requester is a first requester, and the plurality of host systems comprise a second requester, and wherein the instructions upon execution cause the system to: generate a visualization based on operational metrics representing usage or performance of the shared resource due to the first and second requesters, the operational metrics computed using the model (selecting the estimated merge value parameter as the merge value parameter. In some examples, the effective mean queue length is determined based on the estimated merge value parameter, para [0007], ln 16-25).  
As to claim 12, Kraft teaches the visualization includes visual indicators having respective characteristics based on the operational metrics for the first and second requesters (para [0043]).  

s 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20120239376) in view of Metsch (US 20190324799 A1) and further in view of Jouppi (US 8732368 B1). 

As to claim 4, Mestsch teaches the shared resource comprises a resource within a storage system. However, provide shared resources comprising subsystems, para[0026], 17-23/ the subsystems of the shared resource may be at least two of a processor, a network controller interface, an input/output channel, a memory, and a data storage, para[0035]). 
Kraft and Metsch do not teach, a port of a storage system. However, Jouppi teaches port of a storage system( The shared resource includes, but is not limited to: a F-Box, a memory interconnection network port,  a L1 information cache, a L1 data cache, a media unit, or a combination thereof, col 9, ln 65-67 to col 10, ln 1-5). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kraft and Metsch with Jouppi to incorporate the feature of a port of a storage system because this evaluates which of the number of available shared resources is best suited to perform the computational task on for example the least loaded shared resource.
As to claim 5, Jouppi teaches the resource within the storage system is selected from among a processing resource, a memory resource, or a communication resource (col 9, line 55-65).  

Claims 7, 8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20120239376) in view of Metsch (US 20190324799 A1) in view of Jouppi (US 8732368 B1) and further in view of Hrischuk (US 9542346 B2).

As to claim 7, Kraft and Metsch with Jouppi do not teach the aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems.  However, Hrischuk teaches aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems( collects the QOS data from the storage operating system and the QOS data includes a response time in which each of the plurality of storage volumes respond to an input/output (I/O) request; a wait time for each I/O request at each of the resources of the storage system; and a number of visits for each I/O request at each of the resources of the storage system; generating an expected range for future QOS data based on the collected QOS data, where the expected range is a range of measured performance activity of a workload over a period of time for predicting future QOS data behavior of the storage volumes, left col 25, ln 35-50). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kraft, Metsch  and Jouppi with Hrischuk to incorporate the feature of  aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems because this is desirable to efficiently monitor resource usage within the storage system  so that any incidents based on  can be identified and handled appropriately.
As to claim 8, Hrischuk teaches   the aggregation of parameter values further comprises an aggregate of a count of I/O operations of the size from the plurality of host systems (left col 25, ln 35-50).  
As to claim 10, Hrischuk teaches the aggregated parameter value for the requester comprises an aggregate of a size of 1/O operations from the requester (left col 25, ln 35-50).  
As to claim 13,  Jouppi teaches   the shared resource is within a storage system(col 9, line 55-65)  , and  Kraft teaches the operational metric represents the usage or performance of the shared resource due to 1/O operations   of the storage system for the requester, and wherein the instructions upon execution cause the system to: using the model, predict an operational metric representing the usage or performance of the shared resource due to I/O operations at a second port of the storage system for the requester; and aggregate the operational metric due to the I/O operations at the first port, and the operational metric due  to the I/O operations  , to produce an aggregated operational metric that represents an overall usage or performance of the shared resource due to the requester( para[0007], ln 1-35 and  Jouppi  teaches first and second port( col 2 ln 60-67) .  

8.	Claims 14, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Kraft (US 20120239376) in view of Metsch (US 20190324799 A1) and further in view of Breckenridge (US 20120191630 A1).

As to claim 14, it is rejected for the same reason as to claim 1 above. In additional, Kraft teaches output, by the trained model, an operational metric representing usage or performance of a shared resource due to the requester (The parameterized queuing model may be used to predict 
Kraft, Metsch do not teach. However, Breckenridge teaches train a model using an aggregation of parameter values for a plurality of host systems(In the implementations described above, the trained predictive model 218 is hosted by the predictive modeling server system 206 and can reside and execute on a computer at a location remote from the client computing system 202, para[0052], ln 1-10/ The client computing system 202 can send a training request to the predictive modeling server system 206 to initiate the training of a model. For example, a GET or a POST request could be used to make a training request to a URL. A training function is applied to the training data to generate a set of parameters. These parameters form the trained predictive model. For example, to train (or estimate) a Naive Bayes model, the method of maximum likelihood can be used, para [0039], ln 1-15), input, to the trained model, an aggregated parameter value and responsive to the inputting of the aggregated parameter value for the requester (The input data can be the particular customer's online shopping transaction history. Code included in the webpage can retrieve the input data for the customer, which input data can be packaged into a request that is sent in a request to the URL for a predictive output. In response to the request, the input data is input to the trained predictive model and a predictive output is generated, para [0049], ln 11-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kraft, Metsch with Breckenridge to incorporate the above features because this allows particular type of predictive model can be made to behave differently, for example, by adjusting the hyper-parameters or via feature induction or selection.
As to claim 15, Kraft teaches a respective collection of buckets representing input/output (1/O) operations of different characteristics is associated with each corresponding host system of the plurality of host systems, and the instructions are executable on the processor to train the model further based on an aggregation of the collections of buckets representing I/O operations associated with the corresponding host systems (para [0029], ln 5-25).
 As to claim 16,   Kraft teaches the requester is a first requester, and the plurality of host systems comprise a second requester, and wherein the instructions are executable on the processor to: generate a visualization based on operational metrics representing usage or performance of the shared resource due to the first and second requesters, the operational metrics output by the trained model (para [0043]).  
As to claim 17, Kraft teaches the shared resource is a first shared resource, and wherein the instructions are executable on the processor to: generate a further visualization based on operational metrics, output by the trained model, representing usage or performance of a second shared resource due to the first and second requesters (para [0014], ln 16-26/ para [0043]).  
As to claim 18, it is rejected for the same reason as to claim 14 above. In additional, 
   an aggregation of collections of buckets of input/output (1/O) operations of different characteristics associated with corresponding host system of the plurality of host systems( monitoring VMs may include collecting traces of arrival times and/or determining estimated service times for I/O requests for each VM 106, 112. A queuing model corresponding to the consolidated environment 104 is generated. The queuing model is parameterized based on the traces. The queuing model is used to estimate response time performance for handling I/O requests from the multiple VMs 106, 112 in the consolidated environment, para [0029], ln 5-30). 

19 is  rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Kraft( US 20120239376) in view of Metsch( US 20190324799 A1) in view of Breckenridge(US 20120191630 A1) and further view of Hrischuk(US 9542346 B2).

As to claim 19, Kraft, Metsch and Breckenridge do not teach the aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems.  However, Hrischuk teaches aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems( collects the QOS data from the storage operating system and the QOS data includes a response time in which each of the plurality of storage volumes respond to an input/output (I/O) request; a wait time for each I/O request at each of the resources of the storage system; and a number of visits for each I/O request at each of the resources of the storage system; generating an expected range for future QOS data based on the collected QOS data, where the expected range is a range of measured performance activity of a workload over a period of time for predicting future QOS data behavior of the storage volumes, left col 25, ln 35-50). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kraft, Metsch  and Breckenridge with Hrischuk to incorporate the feature of  aggregation of parameter values comprises an aggregate of a size of I/O operations from the plurality of host systems because this is desirable to efficiently monitor resource usage within the storage system  so that any incidents based on  can be identified and handled appropriately.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20120239376) in view of Metsch (US 20190324799 A1) in view of Breckenridge (US 20120191630 A1) and further in view of Bezugly (US 20200233598 A1)
 
As to claim 20, Kraft, Metsch, Breckenridge do not teach predicting is based on inputting an aggregated parameter value for the requester into the model. However, Bezugly teaches predicting is based on inputting an aggregated parameter value for the requester into the model (Using input 612, prediction model 610 generates as an output 614, the predicted I/O access distribution in time for the logical address space. The prediction model 610 may be a first trained machine learning model. In at least one embodiment, the prediction model 610 may be a linear regression machine learning model that performs regression analysis to generate output 614, the predicted I/O access distribution in time for the logical address space. The input 612 may be expressed in terms of objects provided as an input to the prediction model 610. For example, the objects of 612 may be denote I/Os directed to the data blocks or data portions stored in the logical address space for which the predicted distribution 614 is determined. Each of the objects of 612 denoting an I/O operation directed to a data portion stored in the logical address space may include attributes generally characterizing I/O access or activity directed to the data portion. For example, attributes of objects of 612 may include: I/O access type of read or write (e.g., binary attribute, denoting type of I/O directed to the data portion); logical address where data block/data portion is stored (e.g., nominal or named attribute type); and block size denoting the size of the data portion read or written by the I/O operation (e.g., numerical attribute type), para [0084], ln 3-35). 

                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194